                                                                                                                                   FILED
                                                                                                                            U.S DISTRICT COURT
                                                                                                                               AUGUS      CfV,
GAS 245D          (Rev. 09/11) Judgment in a Criminal Case for Revocations
                                                                                                                        7niq tllM9l             i-o'i

                                          United States District Court cLERK^J -^dpdoxv
                                                                             - -      -
                                                               Southern District of Georgia                                   so.digiocgS^^
                                                                       Augusta Division

              UNITED STATES OF AMERICA                                                JUDGMENT IN A CRIMINAL CASE
                                   V.
                                                                                      (For Revocation of Probation or Supervised Release)
                         Yarvitz B. White
                                                                                      Case Number:              1:13CR00086

                                                                                      USM Number:               04793-063

                                                                                      Kathryn Brow Aho
                                                                                      Defendant's Attorney

THE DEFENDANT:

^ admitted guilt to violations of mandatory, standard, and special conditions (Violations No. 1-7) of the term of supervision.
□ was found in violation of conditions(s)                          _                               after denial of guilt.

The defendant is adjudicated guilty of these offenses:

    Violation Number               Nature of Violation                                                                        Violation Ended

              1                    The defendant failed to refrain from unlawful use of a controlled substance                December 29, 2017
                                   (mandatory condition)

                                   See Page Two for additional violations

           The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has not violated condition(s)                                                    and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notily the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.
                                                                               June 19.2019
Last Four Digits of Defendant's Soc. Sec: 4804                                 Date of Imposition of Judgment




Defendant's Year of Birth; 1978                                                Signature o


City and State of Defendant's Residence:

Wrens. Georgia                                                                 J. RANDAL HALL, CHIEF JUDGE
                                                                               UNITED STATES DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF GEORGIA
                                                                               Name and Title of Judge



                                                                               Date
 GAS 245D       (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                             Judgment— Page 2 of3
 DEFENDANT:            Yarvitz B. White
 CASE NUMBER:          1:13CR00086-1



                                                 ADDITIONAL VIOLATIONS

                                                                                            Violation
Violation Number             Nature of Violation                                            Concluded



                             The defendant failed to refrain from unlawful use of a         February 5, 2018
                             controlled substance (mandatory condition)

                             The defendant failed to report to the probation officer as     March 28, 2018
                             directed by the Court or probation officer (standard
                             condition)

                             The defendant failed to report as instructed for scheduled     April 10, 2018
                             drug testing.
                             The defendant failed to abide by the imposed curfew (special   February 13, 2018
                             condition).

                             The defendant failed to abide by the imposed curfew (special   February 14, 2018
                             condition).

                             The defendant failed to abide by the imposed curfew (special   March 23,2018
                             condition).
GAS 245D             (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                   Judgment— Page 3 of3
DEFENDANT:                  Yarvitz B. White
CASE NUMBER:                1:13CR00086-1



                                                                 IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 12 months, with no supervision to follow.




     □      The Court makes the following recommendations to the Bureau of Prisons:




     Kl     The defendant is remanded to the custody of the United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □     at                                  □         a.m.      □      p.m. on
          □     as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □     before 2 p.m. on                                                 •
          □      as notified by the United States Marshal.
          □      as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                              to



at                                                       , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL




                                                                                     By
                                                                                                     DEPUTY UNITED STATES MARSHAL
